                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

EDWARD LEE GILLIAM,

          Plaintiff,

v.                                  Case No:       2:16-cv-255-FtM-29UAM

U.S. DEPARTMENT OF VETERANS
AFFAIRS,

          Defendant.


                          OPINION AND ORDER

     This matter comes before the Court on plaintiff's Motion for

Reason why Certain Parts of the Plaintiff’s Evidence Ignored (Doc.

#78) filed on April 1, 2019, which the Court construes as a motion

for reconsideration.    For the reasons set forth below, the motion

is denied.

                                           I.

     “Reconsideration    of    a     Court's       previous   order   is    an

extraordinary remedy and, thus, is a power which should be used

sparingly.”     Am. Ass'n of People With Disabilities v. Hood, 278

F. Supp. 2d 1337, 1339 (M.D. Fla. 2003)(citation omitted).                 “The

courts   have     delineated       three        major   grounds   justifying

reconsideration: (1) an intervening change in controlling law; (2)

the availability of new evidence; (3) the need to correct clear

error or prevent manifest injustice.”             Sussman v. Salem, Saxon &

Nielsen, P.A., 153 F.R.D. 689, 694 (M.D. Fla. 1994).
                                      II.

     Plaintiff seeks reconsideration of the Court’s Opinion and

Order (Doc. #75) because he believes the Court committed clear

error   when    it   “completely   ignored”   plaintiff’s   response   in

opposition and plaintiff’s Documentation of Case Events.           (Doc.

#78, p. 1.)      Plaintiff argues that if the Court had considered

these documents, the Court would have found “irrefutable” evidence

of “a severe [w]rongful [t]ermination” and thus would have denied

defendant’s motion to dismiss.       The Court finds no merit in this

argument.

     Plaintiff’s response simply contains bare legal conclusions

and recounts the elements of each cause of action asserted in the

Third Amended Complaint.     Thus, the response failed to demonstrate

how the Third Amended Complaint set forth any viable causes of

action.     See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (To avoid

dismissal, “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

(citation and quotation omitted)); Mamani v. Berzain, 654 F.3d

1148, 1153 (11th Cir. 2011) (“Legal conclusions without adequate

factual support are entitled to no assumption of truth.” (citations

omitted)).

     As to plaintiff’s Documentation of Case Events, this document

is comprised of plaintiff’s commentary and his interpretation of

the timeline of events leading up to this lawsuit.             Like the



                                   - 2 -
response, the Documentation of Case Events failed to set forth

sufficient factual allegations “to raise [plaintiff’s] right to

relief above the speculative level.”       Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007).

     Plaintiff also asserts that the Court “robotically ignores”

the “egregious fact” that defendant asserted a sovereign immunity

defense to avoid liability for its “high crimes and misdemeanors

committed against Plaintiff.”      (Doc. #78, p. 2.)        Plaintiff has

set forth no basis for reconsideration of the Court’s finding as

to sovereign immunity – aside from his belief that its application

is “unreasonable and ridiculous.”     (Id.)      The Court therefore need

not again address the merits of defendant’s sovereign immunity

defense.

     For the foregoing reasons, the Court finds that plaintiff has

failed to identify a “need to correct clear error or prevent

manifest injustice.”    Sussman, 153 F.R.D. at 694.           Plaintiff’s

motion is therefore denied.

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     Plaintiff's   Motion   for   Reason   why    Certain   Parts   of   the

Plaintiff’s Evidence Ignored (Doc. #78) is DENIED.




                                  - 3 -
     DONE and ORDERED at Fort Myers, Florida, this   18th   day

of April, 2019.




Copies:
Parties and Counsel of Record




                                - 4 -
